2022 IL App (1st) 210833-U
                                                                              FIRST DISTRICT,
                                                                              FIRST DIVISION
                                                                              September 30, 2022

                                             No. 1-21-0833

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in
     limited circumstances allowed under Rule 23(e)(1).
     _____________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     _____________________________________________________________________________

                                                             )
                                                             )
      ROBERT SYLVESTER KELLY,                                         Appeal from the
                                                             )
                                                                      Circuit Court of
                                                             )
                                                                      Cook County, Illinois.
                                                             )
                                   Defendant-Appellant,
                                                             )
      v.                                                              No.19 L 1957
                                                             )
                                                             )
      HEATHER WILLIAMS,                                               Honorable
                                                             )
                                                                      James Flannery,
                                                             )
                                   Plaintiff-Appellee.                Judge Presiding.
                                                             )

     _____________________________________________________________________________

            JUSTICE COGHLAN delivered the judgment of the court.
            Justices Hyman and Walker concurred in the judgment.

                                                ORDER

¶1          Held: The circuit court’s order denying defendant’s petition to vacate default judgment
                  is affirmed where defendant failed to raise a meritorious defense and establish due
                  diligence.

¶2          Plaintiff-Appellee Heather Williams filed an action against Defendant-Appellant Robert

     Sylvester Kelly alleging childhood sexual abuse pursuant to the Childhood Sexual Abuse Act

     (Act) (735 ILCS 5/13-202.2) (West 2018). The court entered a default judgment against Kelly.
     No. 1-21-0833


     On appeal, Kelly argues that the circuit court erred in denying his section 2-1401 (735 ILCS 5/2-

     1401 (West 2020)) petition to vacate default judgment. For the following reasons, we affirm.

¶3                                           BACKGROUND

¶4          In a complaint filed on February 21, 2019, Williams alleged that Kelly, a recording artist

     professionally known as “R. Kelly,” sexually abused her from 1998, when she was 16 years old,

     until she reached the age of majority. As a result, she “developed psychological coping

     mechanisms and symptoms of psychological distress, including great shame, guilt, self-blame,

     confusion, depression, repression and dissociation.” Williams sought damages for “significant

     harm and injury” caused by Kelly’s alleged conduct.

¶5           On April 23, 2019, the circuit court entered a default judgment against Kelly for failing

     to appear, answer, or otherwise plead. On May 8, 2019, Kelly’s motion to vacate the default

     judgment was granted and he was given an additional 28 days to answer or otherwise plead. On

     June 5, 2019, Kelly filed a motion to stay the civil case pending resolution of criminal charges

     involving the same conduct. On June 19, 2019, the circuit court entered and continued the

     motion to stay, and ordered Kelly “to answer or otherwise plead by June 26, 2019 or plaintiff to

     file a motion for default.”

¶6          On June 26, 2019, Kelly filed a section 2-619 (735 ILCS 5/2-619(a)(5) (West 2018))

     motion to dismiss, alleging that Williams’ claim was barred by the two-year statute of limitations

     in effect under the Act at the time of the alleged conduct. 735 ILCS 5/13-202.2 (West 1993). On

     September 3, 2019, Kelly’s motion was denied, and he was ordered to file an answer on or

     before October 3, 2019.

¶7          On October 4, 2019, Kelly filed a motion to reconsider the denial of his motion to

     dismiss. On October 29, 2019, the motion to reconsider was “stricken as untimely,” Williams


                                                    -2-
       No. 1-21-0833


       was ordered to present a motion for default on November 12, 2019, and Kelly was ordered “to

       bring any motion seeking leave to file answer on [that same] date.” The case was continued to

       November 12, 2019 for status.

¶8             On November 1, 2019, Kelly filed an answer in which he invoked his fifth amendment

       privilege against self-incrimination and again raised the statute of limitations as an affirmative

       defense. At a November 12, 2019 case management conference, the circuit court denied

       Williams’ motion for default without prejudice, granted Kelly leave to file his answer instanter,

       and struck Kelly’s affirmative defense. 1 Later that day, Kelly filed an amended answer in which

       he still invoked his fifth amendment privilege but did not raise any affirmative defenses.

¶9             On December 5, 2019, Williams filed a motion for summary judgment. On December 16,

       2019, the circuit court continued Williams’ motion for summary judgment and Kelly’s motions

       to reconsider the striking of his affirmative defense and to stay the proceedings.

¶ 10           On January 22, 2020, Zaid Abdallah, Shady Yassin, and Raed Shalabi, (collectively

       referred to as Abdallah Law) filed a motion to withdraw as counsel of record. The certificate of

       service attests that a copy of the motion was hand delivered to Kelly at the Metropolitan

       Correctional Center (MCC) on January 23, 2019.

¶ 11           On January 28, 2020, Kelly’s attorneys were allowed to withdraw and Kelly was ordered

       to file a supplemental appearance by February 25, 2020 or retain counsel to file an appearance on

       his behalf. On February 25, 2020, an order of default was entered against Kelly for his failure to




               1
                The circuit court’s order does not indicate whether Kelly’s affirmative defense was stricken with
       or without prejudice. Kelly argues that the circuit court “struck the affirmative defense sua sponte at a
       case management hearing,” but he has failed to include a transcript of the November 12, 2019 hearing in
       the record.
                                                         -3-
       No. 1-21-0833


       answer or otherwise plead, Williams’ motion for summary judgment on liability was granted,

       and the matter was set for a prove-up hearing on March 10, 2020.

¶ 12          At the March 10, 2020 hearing, the trial court entered judgment against Kelly in the

       amount of $4,000,000 ($2,000,000 in compensatory damages and $2,000,000 in punitive

       damages). After the judgment order had been entered, Brian Nix appeared in court and was

       granted leave to file his appearance and a motion to vacate the judgment. The court ordered that

       the “motion to vacate shall be heard on April 9, 2020 at 12:00 p.m.,” but no motion was filed

       prior to that date. On August 14, 2020, Williams began collection proceedings to enforce the

       judgment against Kelly.

¶ 13          On September 21, 2020, Nix filed a motion to vacate the default judgment, pursuant to

       735 ILCS 5/2-1401. In an affidavit attached to that motion, Nix swore that he had “personal

       knowledge” that neither he nor Kelly “received any notification about any court dates or any

       court orders.” The record does not reflect that this motion was ever presented to the court.

¶ 14          On February 10, 2021, Jordan & Zito LLC filed a “2-1401 Petition Vacate Judgment,”

       asserting that Kelly “possesses a meritorious defense” that “Plaintiff’s lawsuit is time-barred by

       the applicable statute of limitations” (the same affirmative defense that was stricken by the

       circuit court on November 12, 2019). The petition also alleged that Kelly “has a reasonable

       excuse for failing to defend the lawsuit” and that he “was diligent in filing this petition.”

       Specifically, “Abdallah Law did not forward the order allowing its withdrawal to [Kelly]”

       because of “Nix’s agreement to appear.” And Kelly was unable “to retain litigation counsel or

       vacate” the default judgment because the “MCC restricted communications between inmates and

       attorneys because of the COVID-19 pandemic.”




                                                        -4-
       No. 1-21-0833


¶ 15            Two affidavits from Nix were filed in connection with the petition. In his February 9,

       2021 affidavit, Nix swore that counsel for Williams never sent him a copy of the March 10, 2020

       judgment order and he did not become aware of the default judgment until September 16, 2020.

       In his April 9, 2021 affidavit, Nix swore that he “had forgotten” that he prepared an order on

       March 10, 2020 granting him leave to file a motion to vacate the default judgment. Nix claimed

       he only “became aware that the default judgment had never been vacated” in September 2020,

       after Williams instituted collection proceedings. Nix also claimed that on September 22, 2020,

       Williams’ attorney threatened to report him to the Attorney Registration and Disciplinary

       Committee (ARDC) if he “filed anything” or took any steps “to proceed with filing a 2-1401

       petition.”

¶ 16            Williams responded that the statute of limitations defense had been fully litigated and

       stricken by the court with prejudice. She also asserted that Kelly had failed to establish due

       diligence because Nix was aware that a default judgment was entered on March 10, 2020, was

       given leave of court to file a motion to vacate and did nothing. In addition, since Kelly “was

       aware of the claim against [him],” he had “an independent duty to follow the progress of the

       case.”

¶ 17            The circuit court denied the section 2-1401 petition on June 16, 2021.

¶ 18                                                ANALYSIS

¶ 19            Kelly asserts that the circuit court erred in denying his 2-1401 petition because he has a

       meritorious defense and had “no involvement” in the “miscommunication” between his attorneys

       that resulted in a default judgment being entered against him. He also argues that “it was not

       possible for [him] to retain litigation counsel or to vacate the judgment” within 30 days due to




                                                        -5-
       No. 1-21-0833


       the “restricted communications between inmates and attorneys because of the COVID-19

       pandemic.”

¶ 20           It is well established that “the appellant has the burden of presenting the reviewing court

       with a sufficiently complete record of the circuit court proceedings to support a claim of error.”

       Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). “Absent such a record, reviewing courts are

       instructed to assume that the trial court’s order comported with the law and was supported by the

       facts, and any doubts must be resolved against the appellant.” Cruz v. Columbus-Cuneo-Cabrini

       Medical Center, 264 Ill. App. 3d 633, 639 (1994) (citing Foutch, 99 Ill. 2d at 391-92). If no

       report of proceedings is available, the appellant may file a bystander’s report or an agreed

       statement of facts. See Ill. Sup. Ct. R. 323(c), (d) (eff. July 1, 2017).

¶ 21           The record on appeal does not contain a report of proceedings, certified bystanders

       report, or agreed statement of facts of the hearing which resulted in the court striking Kelly’s

       statute of limitations defense. Notwithstanding the incomplete record, we may still address the

       issues raised on appeal based on our review of Kelly’s section 2-1401 petition, the briefs filed in

       relation to his petition, and the common law record. See Cruz, 264 Ill. App. 3d at 639-640

       (“notwithstanding the inadequacy of the record, we address the issues plaintiffs raise on

       appeal”). We will, however, resolve “any doubts which may arise from the incompleteness of the

       record” against Kelly. Foutch, 99 Ill. 2d at 392.

¶ 22           Section 2-1401 provides a “comprehensive statutory procedure authorizing a trial court to

       vacate or modify a final order or judgment in civil and criminal proceedings.” Warren County

       Soil and Water Conservation District v. Walters, 2015 IL 117783, ¶ 31. The petition must be

       filed more than 30 days, but no more than 2 years from the entry of the final judgment. 735 ILCS

       5/2-1401(a), (c). “To be entitled to relief under section 2-1401, the petitioner must affirmatively


                                                        -6-
       No. 1-21-0833


       set forth specific factual allegations supporting *** (1) the existence of a meritorious defense or

       claim; (2) due diligence in presenting the defense or claim to the circuit court in the original

       action; and (3) due diligence in filing the section 2-1401 petition for relief.” Smith v. Airoom,

       Inc., 114 Ill. 2d 209, 220-21 (1986). A section 2-1401 petition is not a continuation of the

       original proceeding, rather, “it is a new cause of action subject to the rules of civil procedure

       ***.” Cavitt v. Repel, 2015 IL App (1st) 133382, ¶ 45. We review the denial of Kelly’s section

       2-1401 petition for an abuse of discretion. Warren County, 2015 IL 117783, ¶ 51 (holding that an

       abuse of discretion standard applies to fact-dependent challenges to a final judgment).

¶ 23          A petitioner establishes a meritorious defense when he “alleges facts that would have

       prevented entry of the judgment if they had been known by the trial court.” Blutcher v. EHS

       Trinity Hospital, 321 Ill. App. 3d 131, 136 (2001). “[A] defense adjudicated and rejected in the

       underlying action cannot be used again to satisfy the requirement of section 2-1401 that a

       showing be made that a meritorious defense exists.” Mt. Zion State Bank & Trust v. Weaver, 226

       Ill. App. 3d 783, 785 (1992); see also People v. Oliver, 2021 IL App (1st) 181605-U, ¶ 22 (“The

       purpose of section 2-1401 is to bring facts to the attention of the circuit court that, if known at

       the time of judgment, would have precluded its entry. [Citation.] A previously raised and

       rejected claim, by force of logic, either was known and determined not to have precluded entry

       of judgment or, if not known, was already deemed insufficient to preclude entry of the

       judgment.”).

¶ 24          Kelly’s petition did not “allege[] facts that would have prevented entry of the judgment if

       they had been known by the trial court.” See CitiMortgage, Inc., 2012 IL App (1st) 110626, ¶ 21.

       His “meritorious defense” was the same affirmative defense that was stricken in the circuit court.

       It is well-established that a section 2-1401 petition is “ ‘not designed to provide a general review


                                                        -7-
       No. 1-21-0833


       of all trial errors nor to substitute for direct appeal.’ ” People v. Haynes, 192 Ill. 2d 437, 461

       (2000) (quoting People v. Berland, 74 Ill. 2d 286, 314 (1978)). Therefore, a 2-1401 petition is

       “not appropriate for review of errors of law.” Universal Outdoor, Inc. v. City of Des Plaines, 236

       Ill. App. 3d 75, 80-81 (1992).

¶ 25          Since the denial of Kelly’s affirmative defense was fully “adjudicated and rejected in the

       underlying action,” it cannot be used again to show “that a meritorious defense exists.” See Mt.

       Zion State Bank & Trust, 226 Ill. App. 3d at 785 (defendant failed to raise meritorious defense

       where he realleged defenses struck by the lower court); see also Halleck v. Trumfio, 85 Ill. App.

       3d 1051, 1054 (1980) (finding that plaintiff’s petition, if construed as a petition to vacate

       “inappropriately attempts to ‘relitigate that which had already been validly adjudicated’ ”).

¶ 26          Kelly has also failed to establish due diligence in filing his petition. Due diligence

       requires that the petitioner have a “reasonable excuse for failing to act within an appropriate

       time” and “does not afford a litigant a remedy whereby he may be relieved of the consequences

       of his own mistake or negligence.” Airoom, 114 Ill. 2d at 222. While Kelly alleges that he never

       received a copy of the order allowing Abdallah Law to withdraw as his counsel, notice of the

       motion was hand delivered to him at the MCC. It is well-established that “[s]ection 2-1401 does

       not afford a remedy whereby a litigant may be relieved of the consequences of his own mistakes

       or his counsel’s negligence; a litigant has the obligation to follow the progress of his case

       [citation], and the inadvertent failure to do so is not a ground for relief [citation.].” Genesis &

       Sons, Ltd. v. Theodosopoulos, 223 Ill. App. 3d 276, 279-80 (1991).

¶ 27          Although not permitted to meet with his attorneys in person at the MCC due to COVID-

       19 restrictions, Kelly was able to contact his attorneys through collect telephone calls. Nix was

       given leave of court to file a motion to vacate the default judgment on March 10, 2020, but failed


                                                        -8-
       No. 1-21-0833


       to do so until September 21, 2020, and even then, failed to notice the motion for hearing. Contra

       Frieder v. Classic Realty Advisors Inc., 2021 IL App (1st) 201392-U, ¶ 20 (due diligence shown

       where plaintiffs filed motion for default judgment and notice regarding amended motion to

       default when the courts were closed and defendants were unable to acquire counsel during the

       COVID-19 pandemic). In any event, the negligence of his attorneys does not excuse Kelly’s own

       failure to exercise due diligence in defending this action and/or presenting his 2-1401 petition to

       the court for hearing. See KNM Holdings, Inc. v. James, 2016 IL App (1st) 143008, ¶ 22 (noting

       that “defendants are bound by their attorney’s actions; section 2-1401 does not provide a vessel

       for their rescue”).

¶ 28           Kelly claims that Williams’ attorney threatened to report Nix to the ARDC if he “filed

       anything.” Williams’ attorney had no opportunity to respond to these allegations because they

       were raised, for the first time, in Kelly’s reply brief in the circuit court. Regardless, since the

       alleged threat did not occur until the day after Nix filed the motion to vacate (the motion to

       vacate is stamped September 21, 2020), this argument is without merit.

¶ 29           Kelly further argues that “extraordinary circumstances” warranted vacating the default

       judgment in this case. “[W]here justice and good conscience may require it[,] a default judgment

       may be vacated even though the requirement of due diligence has not been satisfied.” Airoom,

       114 Ill. 2d at 225. This rule is only invoked when “necessary to prevent an unjust entry of default

       judgment [citation], or where there is unconscionable conduct by the opposing party that would

       require that the due diligence requirement be relaxed [citation.].” (Emphasis in original.)

       Gonzalez v. Profile Sanding Equipment, Inc., 333 Ill. App. 3d 680, 689 (2002); see also KNM

       Holdings, Inc., 2016 IL App (1st) 143008, ¶ 27 (due diligence is relaxed where there is




                                                        -9-
       No. 1-21-0833


       “evidence of fraudulent conduct on the part of the plaintiff in procuring or concealing the

       judgment or other unusual circumstances that make enforcement of the judgment unjust”).

¶ 30          As previously discussed, the COVID-19 restrictions in place at the MCC did not prevent

       Kelly from communicating with counsel by telephone. Moreover, Kelly had a duty to follow the

       progress of his case and failed to do so. See Ameritech Publishing of Illinois, Inc. v. Hadyeh, 362

       Ill. App. 3d 56, 61 (2005) (defendant offered no reason for failing to follow the progress of his

       case and the “[m]ere failure of counsel [was] not sufficient reason for vacation of judgment”).

       Kelly has failed to show that the MCC COVID-19 restrictions constituted “extraordinary

       circumstances” sufficient to warrant excusing his lack of due diligence. Compare NP SCH MSB,

       LLC v. Pain Treatment Centers of Illinois, LLC, 2021 IL App (1st) 210198, ¶¶ 30-31 (finding

       that equity did not require relaxation of due diligence where attorney tested positive for COVID-

       19, but did not “elaborate on appeal on how the diagnosis affected his diligence in pursuing his

       defense below,” did not allege he was unable to contact plaintiff’s counsel or attend virtual zoom

       hearings, and where defendants could fully communicate with their attorneys) with Karavos v.

       Northwest Community Hospital, 2022 IL App (1st) 210383-U, ¶¶ 54-55 (finding “extraordinary

       circumstances” where one of plaintiff’s attorneys misappropriated client settlement funds and

       left the firm and his other attorney was diagnosed with advanced stage prostate cancer, but

       continued to prosecute plaintiff’s case and “never told the plaintiff that he was ill or that the

       plaintiff’s case was not proceeding as it should”).

¶ 31          Finally, Kelly argues that the circuit court erred in failing to hold an evidentiary hearing

       on his 2-1401 petition. Since this claim was also raised by Kelly for the first time in his reply

       brief in the circuit court, Williams had no opportunity to respond.




                                                       - 10 -
       No. 1-21-0833


¶ 32          Where “the facts sufficient to support the grant of relief under section 2-1401 are

       challenged by the respondent, a full and fair evidentiary hearing must be held.” Airoom, 114 Ill.

       2d at 223. An evidentiary hearing is only required if the “controverted issues are central facts of

       a section 2-1401 petition.” Smith v. Cole, 256 Ill. App. 3d 806, 810 (1993). Central facts are

       “those which are sufficient to support an order vacating the judgment[,] not those which must be

       proven to succeed in the underlying action on its merits.” Id.

¶ 33          The only fact disputed in this case is Kelly’s assertion that his affirmative defense was

       stricken without prejudice. Kelly argues now, as he did below, that the affirmative defense was

       sua sponte stricken without prejudice. Without an adequate record, we do not know on what

       basis the affirmative defense was stricken (i.e., whether it was sua sponte or pursuant to an oral

       motion or whether it was with or without prejudice). “Any doubts which may arise from the

       incompleteness of the record will be resolved against the appellant.” Foutch, 99 Ill. 2d at 392.

       Notably, on the same day that Kelly’s affirmative defense was stricken, he filed another answer

       in which the statute of limitations was not raised, which suggests that his affirmative defense was

       stricken with prejudice.

¶ 34          Since the central facts of this petition were not in dispute, “the trial court did not err by

       [denying] the petition without an evidentiary hearing.” See Physicians Insurance Exchange v.

       Jennings, 316 Ill. App. 3d 443, 458 (2000). As discussed above, Kelly’s attempt to relitigate the

       same claim adjudicated in the circuit court is insufficient as a matter of law. See Davis v.

       Chicago Transit Authority, 82 Ill. App. 3d 987, 989 (1980)( a section 2-1401 petition to vacate

       “cannot be used to relitigate questions previously adjudicated by valid means. [Citation.] Nor can

       the provisions *** be invoked as a substitute for a timely appeal.”).




                                                       - 11 -
       No. 1-21-0833


¶ 35                                            CONCLUSION

¶ 36           For the foregoing reasons, we affirm the circuit court’s denial of Kelly’s section 2-1401

       petition.

¶ 37           Affirmed.




                                                      - 12 -